MEMORANDUM **
Baljit Singh, a native and citizen of India, seeks review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny in part and dismiss in part the petition for review.
The BIA acted within its discretion in denying Singh’s motion to reopen based on ineffective assistance of counsel because Singh filed his motion more than two years after the BIA’s final removal order, see 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must be filed within 90 days of final administrative removal order), and he failed to demonstrate that he was prejudiced by the alleged ineffective assistance of counsel, see Iturribarria, 321 F.3d at 899.
We lack jurisdiction to review Singh’s contention that the IJ improperly relied on the asylum officer’s notes because he failed to raise it before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (noting that due process challenges that are “procedural in nature” must be exhausted).
Singh’s motion to supplement the record, filed on May 19, 2006, is granted.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 The disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.